Citation Nr: 0626016	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2005.  This matter was 
originally on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
schizoaffective disorder (claimed as atypical personality 
disorder).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although the RO complied with the prior remand instructions, 
evidence received upon remand indicates a need for further 
development.  VA medical treatment records dated in 2004/2005 
indicate that the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  Although 
these records may not provide any additional information 
concerning his mental condition in service or prior to 
service, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Therefore, attempts should be made to 
obtain these records.

Service medical records indicate that the veteran received 
private treatment from a psychologist for a mental disorder 
while he was in service.  The veteran also indicates that he 
received private psychiatric treatment immediately after 
service.  The Board Remand dated April 2005 asked the veteran 
to provide the RO with any information regarding this 
treatment.  In a January 2006 statement the veteran reported 
that he was unable to obtain civilian medical records because 
they no longer exist.  It is unclear from the January 2006 
statement which medical records are unavailable.  In light of 
the need to remand the veteran's claim for additional 
development to obtain the veteran's SSA records, the veteran 
should again be asked to provide VA with any information 
regarding this treatment.  The veteran is reminded of the 
importance of fully cooperating with the RO in order to 
obtain all available medical records to facilitate a fair and 
equitable disposition of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from Social Security 
Administration.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if the 
records are not available.

2.  The RO should ask the veteran to 
identify the civilian psychologist who 
treated him during his period of active 
duty service (February 1986 to January 
1990) and to provide information on any 
post-service psychiatric treatment that 
he received from 1990 to 1995.  If, and 
only if, the veteran provides sufficient 
information to facilitate a request for 
private treatment records, the veteran 
should be asked to complete release forms 
to authorize VA to acquire these records.  
The medical records should then be 
requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

	
	





